Exhibit 10.4(a)
SENSIENT TECHNOLOGIES CORPORATION
FROZEN EXECUTIVE INCOME DEFERRAL PLAN
(Amended and Restated as of December 31, 2004)
ARTICLE I — PURPOSE
The Sensient Technologies Corporation Executive Income Deferral Plan was
established, effective as of July 15, 1987 and amended and restated as of
December 31, 2002 (the “Original Plan”), by Sensient Technologies Corporation
(formerly known as Universal Foods Corporation), a Wisconsin corporation, as an
alternative voluntary income deferral plan for selected executive employees of
Sensient Technologies Corporation and its participating subsidiaries. Following
the enactment of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”): (i) the Original Plan was frozen, as amended and restated herein,
to maintain grandfathered benefits as of December 31, 2004 to the extent
permitted under Section 409A of the Code (the “Plan”); and (ii) a new, ongoing
deferral plan subject to Section 409A of the Code was adopted for deferrals on
and after January 1, 2005 and any amounts not vested and accrued as of that
date.
This Plan is intended to be operated in accordance with the provisions of the
Original Plan as in effect as of December 31, 2004. All benefits under the
Original Plan that were vested and accrued as of December 31, 2004, together
with all subsequent earnings thereon, are governed under this Plan. No new
participants are allowed in the Plan after December 31, 2004 and no deferrals of
compensation may be credited after that date.
ARTICLE II — DEFINITIONS
2.1 Account: The bookkeeping account maintained by the Administrator, credited
to each Participant, of the amount vested and accrued as of the Freeze Date, as
set forth in Schedule A attached hereto, as further adjusted by Interest Credits
after such date.
2.2 Administrator: The Vice President of Administration of the Company.
2.3 Beneficiary: Any person or persons as designated by the Participant in
writing filed with the Administrator, to whom any benefits under the Plan may be
payable upon the death of the Participant. If no Beneficiary designation has
been received by the Administrator, prior to the Participant’s death, or if no
Beneficiary so designated survives the Participant, payments shall be made, as
they come due, to the duly appointed personal representative of the estate of
the Participant.
2.4 Benefits Administrative Committee: The benefits administrative committee of
the Company, members of which are appointed by the chief executive officer of
the Company.
2.5 Board: The board of directors of the Company, or a duly authorized committee
of such Board.

 



--------------------------------------------------------------------------------



 



2.6 Company: Sensient Technologies Corporation.
2.7 Employer: The Company or any of its subsidiaries whose employees were
permitted, by action of the Board, to participate in this Plan.
2.8 Freeze Date: December 31, 2004.
2.9 Interest Credit: An amount credited to each Participant’s Account: (i) with
respect to amounts deferred on and after January 1, 1993, based on the average
interest rate in effect for AAA rated corporate bonds, as reported by Moody’s
Investors Service, as of December 31 of the preceding calendar year; and
(ii) with respect to amounts deferred before January 1, 1993, based on the
interest rate in effect as of December 31, 1992.
2.10 Participant: A person who, as of the Freeze Date: (i) has an Account under
the Original Plan; and (ii) has satisfied the requirements to have a Retirement
Date under the terms of the Original Plan.
2.11 Retirement: The termination of a Participant’s employment with the Employer
and all of the Company’s affiliates on or after the Participant’s Retirement
Date. Nothing in this Plan shall be deemed to require a Participant’s or
employee’s retirement after his or her Retirement Date; provided, however, that
this provision shall not be construed to be a guaranty of employment for any
Participant or employee past his or her Retirement Date.
2.12 Retirement Date: The earliest date on which one of the following events has
occurred:
     (a) The Participant has attained age of at least 55 and the aggregate of
the Participant’s age and years of service with the Employer or the Company’s
affiliates totals at least 85; or
     (b) The Participant has attained age of at least 62 and has completed at
least 10 years of service with the Employer or the Company’s affiliates.
ARTICLE III — PARTICIPATION
No person is eligible for or may begin participation in the Plan following the
Freeze Date.
ARTICLE IV — DEFERRALS
No deferrals pursuant to the Plan are permitted following the Freeze Date.

2



--------------------------------------------------------------------------------



 



ARTICLE V — ACCOUNTS
5.1 Interest Credits: Amounts credited to each Account will be adjusted for
Interest Credits from and after the Freeze Date. Interest Credits are credited
to each Account as of December 31 of each year on the Account balance from the
preceding year.
5.2 Annual Statements: Participants will receive annual statements showing the
status of their Accounts.
ARTICLE VI — BENEFITS
6.1 At Retirement:
     (a) As soon as administratively feasible following the Participant’s
Retirement, the Participant shall commence to receive payment of his or her
Account balance (with such Account balance credited with interest through the
end of the month prior to the month which includes the Participant’s Retirement,
and with the portion of such adjusted Account balance attributable to deferrals
made on and after January 1, 1993 then increased by two percent (2%)) so that
complete distribution of this Account balance, determined utilizing the Interest
Credit rate(s) applicable to the Account balance as of December 31 of the
preceding year, occurs in 180 substantially equal monthly payments. In the event
the Participant does not survive to receive 180 monthly payments, payments will
continue to his or her Beneficiary for the remaining period.
     (b) Alternatively, upon Retirement, a married Participant may elect to
receive the 15-year term certain amount determined under (a) above, reduced by
the applicable percentage as provided in the chart below, and payable monthly in
the form of a joint and 50% survivor annuity over the life of the Participant
and his or her spouse (and only if the Participant’s spouse is his or her sole
designated Beneficiary) to commence as soon as administratively feasible
following the Participant’s Retirement. The minimum benefit to be paid will be
equal to the 15-year term certain amount determined under paragraph (a) above,
but then reduced as provided hereafter. After the death of the later to die of
the Participant and the Participant’s spouse, the designated beneficiary shall
receive the remainder of such minimum benefit, if any, payable monthly. The
reductions from the 15-year term certain amounts in order to compute the joint
and 50% survivor annuity are:

3



--------------------------------------------------------------------------------



 



          Participant’s Age   % Reduction
55
    20  
56
    19  
57
    18  
58
    17  
59
    16  
60
    15  
61
    13  
62
    12  
63
    10  
64
    9  
65 or older
    8  

     (c) Notwithstanding paragraphs (a) and (b) above, a Participant may elect
to receive a lump sum distribution of his or her Account balance, equal to the
adjusted Account balance as determined under (a) above, payable as soon as
administratively feasible following Retirement but only if the Participant makes
such election at least one full calendar year prior to Retirement. A Participant
may revoke an election to receive a lump sum, but such revocation shall not be
effective unless made at least one full calendar year prior to his or her
Retirement.
6.2 At Death Before Retirement: In the event a Participant dies prior to
Retirement, his or her Beneficiary will receive a survivor income benefit
payable monthly for 15 years to commence as soon as administratively feasible
following the Participant’s death. The payments will be computed as provided in
Section 6.1(a) (with the Participant’s Account balance credited with interest
through the end of the month prior to the month which includes the Participant’s
death), but without regard to a two percent (2%) Account balance increase unless
the Participant died on or after his or her Retirement Date.
6.3 Termination of Employment: Upon termination of a Participant’s employment
with the Employer and the Company’s affiliates for any reason other than
Retirement or death, the Participant will receive his or her Account balance
payable in a lump sum as soon as administratively feasible following termination
of employment.
6.4 No In-Service Election: Except as provided in Section 7.1, a Participant
shall not be permitted to make any in-service distribution elections.
ARTICLE VII — ACCOUNT WITHDRAWALS
7.1 Hardship: A Participant may request a withdrawal from his or her Account
only as a result of unanticipated, financial emergency and hardship which is
beyond the control of the Participant and only if this is necessary in light of
the immediate and serious financial need of the Participant. The amount, if any,
of a Participant’s withdrawal from his or her Account shall be approved by the
Administrator, but may not exceed the amount required to meet the Participant’s
immediate and serious financial need by reason of such emergency or hardship.

4



--------------------------------------------------------------------------------



 



7.2 Request to Make a Withdrawal: A Participant shall submit to the
Administrator, a written request to make a withdrawal from his or her Account
pursuant to this Article, which submission shall include financial data and
other information deemed necessary by the Administrator, to support the request.
ARTICLE VIII — CHANGE OF CONTROL OF COMPANY
8.1 Lump Sum Distribution: Notwithstanding any other provision of this Plan, in
the event of the Change of Control of the Company, each Participant (or, if the
Participant is deceased, the Participant’s Beneficiary) shall receive a lump sum
distribution of his or her Account balance (or, if already in pay status, a lump
sum distribution of the actuarially equivalent present value of his or her
remaining payments) as soon as administratively feasible after the date of such
Change of Control. If the Participant is receiving monthly payments as of the
date of the Change of Control, the assumptions regarding the interest rate and
the duration of payments to be applied in calculating the actuarial present
value, as of the date of the Change of Control, of the Participant’s remaining
payments shall be determined by the Administrator.
8.2 For purposes of this Plan, the term “Change of Control” of the Company
means:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this paragraph (a), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition pursuant to a
transaction which complies with clauses (i), (ii) and (iii) of paragraph (c) of
this Section; or
     (b) individuals who, as of September 10, 1998, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
September 10, 1998 whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this purpose
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board; or

5



--------------------------------------------------------------------------------



 



     (c) consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
business combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
of such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or the action of the Board, providing for such Business
Combination; or
     (d) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
ARTICLE IX — ADMINISTRATION; BENEFIT CLAIMS
9.1 Administration: The Administrator shall be responsible for the general
operation and administration of this Plan and shall have the full authority to
interpret and construe this Plan and to take whatever actions it deems necessary
and proper to carry out its obligations under the Plan. Day-to-day to
administration of the Plan is the responsibility of the Administrator.
     (a) The Administrator’s interpretation and construction of the Plan, and
actions thereunder, shall be binding and conclusive on all persons and for all
purposes.
     (b) The Administrator will not be prevented from receiving any benefits to
which he or she may be entitled as a Participant or Beneficiary in the Plan, so
long as the benefits are computed and paid on a basis which is consistent with
the terms of the Plan as applied to all other Participants and Beneficiaries.
The Administrator may not decide or determine any matter or question relating
solely to his or her own benefits under the Plan unless such decision could be
made by him or her under the Plan if he or she were not the Administrator.

6



--------------------------------------------------------------------------------



 



9.2 Claims Procedures:
     (a) Any claimant believing him/herself to be entitled to benefits under
this Plan may file a written claim for benefits with the Administrator setting
forth the benefits to which he/she feels entitled and the reasons therefor.
Within 90 days after receipt of a claim for benefits, the Administrator shall
determine the claimant’s right, if any, to the benefits claimed, shall give the
claimant written notice of its decision unless the Administrator determines that
special circumstances require an extension of time to process the claim. If such
an extension is required, the claimant will receive a written notice from the
Administrator indicating the reason for the delay and the date the claimant may
expect a final decision, which shall be no more than 180 days from the date the
claim was filed. If the claim is denied in whole or in part, the written notice
shall set forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the denial; (ii) specific reference to pertinent
Plan provisions on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary; and
(iv) an explanation of the Plan’s appeal procedure and a statement of the
claimant’s right to bring an action under the Employee Retirement Income
Security Act of 1974, as it may be amended, and regulations thereunder (“ERISA”)
Section 502(a) following an adverse determination on appeal.
     (b) Any claimant whose claim for benefits has been denied by the
Administrator may appeal to the Benefits Administrative Committee (or its
delegate) for a review of the denial by making a written request therefore
within 60 days of receipt of a notification of denial. Any such request may
include any written comments, documents, records and other information relating
to the claim and may include a request for “relevant” documents to be provided
free of charge. The claimant may, if he or she chooses, request a representative
to make such written submissions on his or her behalf.
          (i) Within 60 days after receipt of a request for an appeal, the
Benefits Administrative Committee (or its delegate) shall notify the claimant in
writing of its final decision. If the Benefits Administrative Committee (or its
delegate) determines that special circumstances require additional time for
processing, the Benefits Administrative Committee (or its delegate) may extend
such 60 day period, but not by more than an additional 60 days, and shall notify
the claimant in writing of such extension. If the period of time is extended due
to a claimant’s failure to submit information necessary to decide a claim, the
period for making the benefit determination on appeal shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information.
          (ii) In the case of an adverse benefit determination on appeal, the
Benefits Administrative Committee (or its delegate) will provide written
notification to the claimant, set forth in a manner calculated to be understood
by the claimant, of: (A) the specific reason or reasons for the adverse
determination on appeal; (B) the specific Plan provisions on which the denial of
the appeal is based; (C) a statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of all
documents, records, and other information “relevant” to the claimant’s claim

7



--------------------------------------------------------------------------------



 



for benefits; and (D) a statement of the claimant’s right to bring a civil
action under ERISA Section 502(a).
     (c) In the event the claimant is the Administrator, the Benefits
Administrative Committee (or its delegate) shall conduct both the review of the
initial claim for benefits under Section 9.2(a), as well as the appeal under
Section 9.2(b).
     (d) For purposes of this Section, a document, record or other information
shall be considered “relevant” to a claimant’s claim if such document, record or
other information: (i) was relied upon in making the benefit determination;
(ii) was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination; or
(iii) demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.
ARTICLE X — MISCELLANEOUS
10.1 Amendment or Termination: The Company, by action of the Board, reserves the
right to modify, amend or terminate the Plan at any time, provided, however,
that: (i) no such action shall have the effect of diminishing the benefits
payable hereunder, with respect to any person participating in or receiving
benefits under this Plan, without the written consent of such person; or (ii) no
such action shall constitute a material modification as defined in Section 409A
of the Code. If the Plan terminates, the provisions of Section 8.1 shall apply
as if a Change of Control of the Company had occurred.
10.2 Unfunded Top-Hat Plan: For purposes of Title I of ERISA and for purposes of
the Code, this Plan is intended to be unfunded and to be maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, and shall be interpreted
accordingly. The status of Participants and their Beneficiaries with respect to
any liabilities assumed by the Employer hereunder shall be solely those of
general unsecured creditors of the Employer, and the Plan constitutes a mere
promise by the Company to make benefit payments in the future. Notwithstanding
the foregoing, the Employer may establish a trust to assist it in meeting its
obligations hereunder, but Participants and Beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of such
trust.
10.3 Tax Matters:
     (a) All distributions, payments and benefits under this Plan shall be
subject to all income and employment tax withholdings as required under
applicable federal, state or local tax laws and regulations.
     (b) It is the intention of the Company that all distributions, payments and
benefits under this Plan as of the Freeze Date are grandfathered under
Section 409A of the Code, and the Plan shall be interpreted, operated and
administered accordingly. To the extent that any provision of the Plan, or the
exercise of any discretion under this Plan by the Company, the Administrator or
the Benefits Administrative Committee, would

8



--------------------------------------------------------------------------------



 



constitute a “material modification” of the Plan within the meaning of
Section 409A of the Code, such provision or exercise of discretion will be
deemed null and void to the extent necessary to maintain the Plan’s
grandfathered status under Section 409A of the Code.
10.4 No Assignment or Alienation: Except as contemplated by Section 2.3, no
rights of any kind under this Plan shall, without the written consent of the
Administrator, be transferable or assignable by the Participant or any
Beneficiary or be subject to alienation, encumbrance, garnishment, attachment,
execution or levy or seizure by legal process of any kind, voluntary or
involuntary. Notwithstanding the preceding sentence, pursuant to rules
comparable to those applicable to qualified domestic relations orders (“QDROs”),
as determined by the Administrator, the Administrator may direct a distribution,
prior to any distribution date otherwise described in the Plan, to an alternate
payee (as defined under the rules applicable to QDROs).
10.5 Successors and Assigns:
     (a) The Plan shall be binding upon the Participant, his or her
Beneficiaries, heirs, executors, administrators, successors and assigns. The
foregoing sentence shall not be construed as a waiver of the provisions of
Section 10.4.
     (b) If the Company sells, assigns or transfers all or substantially all of
its business and assets to any person, excluding its affiliates, or if the
Company merges into or consolidates or otherwise combines with any person which
is a continuing or successor entity, then the Company shall assign all of its
right, title and interest in this Plan as of the date of such event to the
person which is either the acquiring or successor entity, and such person(s)
shall assume and perform from and after the date of such assignment all of the
terms, conditions and provisions imposed by this Plan upon the Company. In case
of such assignment by the Company and of such assumption and agreement by such
person(s), all further rights as well as all other obligations of the Company
under this Plan thenceforth shall cease and terminate and thereafter the term
“Company” wherever used herein shall be deemed to mean such person(s) the
Company and the Administrator may determine that provisions similar to those
described in this Section 10.5(b) shall apply if one or more affiliates of, but
not all or substantially all of, the Company are divested and the acquiring or
successor entity agrees to assume sponsorship of the Plan with respect to
affected Participants. However, if the acquiring or successor entity does not so
agree, the Plan shall be considered as having terminated with respect to
Participants whose employment with the Employer and the Company’s affiliates
terminates as a result of such transaction.
10.6 Other Plans or Agreements: The benefits payable under the Plan shall be
independent of, and in addition to, any other plan or agreement relating to a
Participant’s employment that may exist from time to time between the parties
hereto, or any other compensation payable by the Employer to a Participant,
whether salary, bonus or otherwise. The Plan shall not be deemed to constitute a
contract of employment between the parties hereto, nor shall any provision
hereof restrict the right of the Employer and its

9



--------------------------------------------------------------------------------



 



affiliates to discharge a Participant or restrict the right of a Participant to
terminate his or her employment.
10.7 Governing Law and Rules of Construction: To the extent not governed by
federal law, this Plan shall be construed according to the laws of Wisconsin,
and neither the Administrator, the Benefits Administrative Committee, the
Company, nor the Plan shall be under any duty or obligation to account to any
court other than a court in Wisconsin. Reference to a section of the Code or of
ERISA includes that section and any comparable section or sections of any future
legislation that amends, supplements or supersedes that section, as well as to
any Regulation pertaining to that section.
10.8 Adoption of Plan: Any subsidiary of the Company which, with the consent of
the Board (which consent may be revoked without notice), has adopted the Plan
and become a participating Employer is deemed to have appointed the Company, the
Administrator and the Benefits Administrative Committee as its exclusive agents
to exercise on its behalf all of the power and authority conferred by the Plan
upon the Company, the Administrator or the Benefits Administrative Committee.
The authority of the Company, the Administrator and the Benefits Administrative
Committee to act as such agents shall continue until the Plan is terminated as
to the participating Employer. Each participating Employer agrees to perform
such other acts as the Administrator deems necessary in order to maintain the
Plan’s status as an unfunded top-hat plan under ERISA and the Code.
10.9 Release: To the extent allowed by law, any final payment or distribution to
any Participant or his or her legal representative, or to any Beneficiaries of
such Participant, in accordance with the provisions of this Plan shall be in
full satisfaction of all claims arising under or by virtue of this Plan against
the Plan, the Administrator, the Benefits Administrative Committee, the Company,
an Employer and its directors, officers, employees and affiliates, and any trust
described under Section 10.2.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
22nd day of October, 2008.

                  SENSIENT TECHNOLOGIES CORPORATION    
 
           
 
  By   /s/ Douglas S. Pepper    
 
                Douglas S. Pepper         Vice President-Administration    

          ATTEST:    
By:
  /s/ John L. Hammond    
 
       

11



--------------------------------------------------------------------------------



 



SCHEDULE A
PARTICIPANT ACCOUNT BALANCE AS OF THE FREEZE DATE

              BALANCE AS OF PARTICIPANT   DECEMBER 31, 2004
 
  $ 298,004  

12